      Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 1 of 11. PageID #: 375




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                             Case No. 1:17-md-2804
    This document relates to:
    Leslie County Fiscal Court v.            Judge Dan Aaron Polster
    Amerisourcebergen Drug Corporation et al
                                             SHORT FORM FOR SUPPLEMENTING
                                             COMPLAINT AND AMENDING
    1:17-op-45029-DAP                        DEFENDANTS AND JURY DEMAND
    _______________________________


        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 2 of 11. PageID #: 376




           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, Leslie County Fiscal Court v. Amerisourcebergen Drug

Corporation et al (1:17-op-45029-DAP), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein except to the extent that

allegations regarding certain defendants that are not listed in section 1 below are dismissed

without prejudice.

                                  PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA INC., PURDUE
FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL INDUSTRIES LTD., TEVA
PHARMACEUTICALS USA, INC., CEPHALON, INC., JOHNSON & JOHNSON, JANSSEN
PHARMACEUTICALS INC., ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS INC.,
JANSSEN PHARMACEUTICA INC., NORAMCO, INC., ENDO HEALTH SOLUTIONS,
INC.,     ENDO     PHARMACEUTICALS,          INC.,   ALLERGAN           PLC,    WATSON
PHARMACEUTICALS, INC., WATSON LABORATORIES INC., ACTAVIS LLC, ACTAVIS
PHARMA, INC., MALLINCKRODT PLC, MALLINCKRODT LLC, J.M. SMITH
CORPORATION, H.D. SMITH, LLC D/B/A H.D. SMITH, F/K/A H.D. SMITH WHOLESALE
DRUG COMPANY, RICHIE ENTERPRISES, L.L.C., PAR PHARMACEUTICAL, INC., PAR
PHARMACEUTICAL            COMPANIES,        INC.,    SPECGX,          LLC,      AMNEAL
PHARMACEUTICALS, LLC, RITE AID CORPORATION.

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 11, 2019                         Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

       1.1.            Defendants J.M. SMITH CORPORATION, H.D. SMITH, LLC D/B/A

H.D. SMITH, F/K/A H.D. SMITH WHOLESALE DRUG COMPANY, RICHIE




                                                  2
     Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 3 of 11. PageID #: 377




ENTERPRISES, L.L.C., PAR PHARMACEUTICAL, INC., PAR PHARMACEUTICAL

COMPANIES, INC., SPECGX, LLC, AMNEAL PHARMACEUTICALS, LLC, RITE AID

CORPORATION are hereby added as Defendants by this pleading based on the following

jurisdictional allegations:

        1.1.1   Defendant J.M. Smith Corporation (“J.M. Smith”) is a South Carolina

corporation with its principal place of business in Spartanburg, South Carolina. At all times

relevant to this Complaint, J.M. Smith distributed prescription opioids throughout the eastern

United States in at least thirty-two states, including in Plaintiff’s Community. J.M. Smith

conducts business as a licensed wholesale distributor under the name Smith Drug Company

which is a division of J.M. Smith. J.M. Smith is registered to conduct business and/or conducts

business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor. J.M. Smith

distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original

complaint and the other allegations incorporated herein, in sufficient quantities to be a proximate

cause of Plaintiff’s injuries. J.M. Smith is sued as a Distributor Defendant.

        1.1.2   Defendant H.D. Smith, LLC d/b/a H.D. Smith, f/k/a H.D. Smith Wholesale

Drug Company (“H.D. Smith”), through its various DEA registered subsidiaries and affiliated

entities, is a wholesaler of pharmaceutical drugs that distributes opioids throughout the country,

including in Plaintiff’s Community. H.D. Smith is registered to conduct business and/or conducts

business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the

following named business entities: H.D. Smith Wholesale Drug Company, H.D. Smith Holdings,

LLC, and H.D. Smith Holding Company. H.D. Smith Wholesale Drug Company has been

restructured and it is currently doing business as H.D. Smith, LLC. H.D. Smith is the largest

independent wholesaler in the United States. In January 2018, Defendant AmerisourceBergen




                                                   3
     Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 4 of 11. PageID #: 378




acquired H.D. Smith. H.D. Smith is a distributor of wholesale brand, generic and specialty

pharmaceuticals and is a Delaware limited liability company with its principal place of business

in Springfield, Illinois. At all times relevant to this Complaint, H.D. Smith distributed

prescription opioids throughout the United States, including in Plaintiff’s Community

specifically. H.D. Smith distributed opioids, in violation of the duties owed to Plaintiff as set

forth in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. H.D. Smith is sued as a Distributor

Defendant.

        1.1.3   Defendant Richie Enterprises, L.L.C. is a Kentucky limited liability company

with its principal place of business in Glasgow, Kentucky. Richie Enterprises, L.L.C. operates

under the assumed name Richie Pharmacal. Richie Enterprises, L.L.C. a/k/a Richie Pharmacal is

registered to conduct business and/or conducts business in Plaintiff’s community as a licensed

wholesale pharmaceutical distributor. Richie Enterprises, L.L.C. a/k/a Richie Pharmacal

distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original

complaint and the other allegations incorporated herein, in sufficient quantities to be a proximate

cause of Plaintiff’s injuries. Richie Enterprises, L.L.C. a/k/a Richie Pharmacal is sued as a

Distributor Defendant.

        1.1.4   Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par

Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo




                                                   4
     Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 5 of 11. PageID #: 379




International plc in September 2015 and is an operating company of Endo International plc. Par

Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing Defendant.

       1.1.5   Defendant SpecGx, LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt

plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the

other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. SpecGx, LLC is sued as a Marketing Defendant.

       1.1.6   Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of business in Branchburg, New Jersey. Amneal

manufactures, promotes, distributes and/or sells opioids nationally, including many Schedule II

controlled substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale

pharmaceutical distributor. Amneal distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Amneal is sued as a

Marketing Defendant.

       1.1.7   Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its




                                                   5
     Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 6 of 11. PageID #: 380




principal office located in Camp Hill, Pennsylvania. Rite Aid Corporation, through its various

DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

distributor. Defendant Rite Aid is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the following

named business entities: Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, Inc., Rite Aid of Massachusetts, Rite Aid of Michigan, and Rite Aid of West

Virginia, Inc. Rite Aid distributed opioids, in violation of the duties owed to Plaintiff as set forth

in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Rite Aid is sued as both a Distributor

Defendant and as a National Retail Pharmacy Defendant.

                            COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
    ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
    ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
    ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)
        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A
                                             CLAIMS

        4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):
   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)



                                                  6
      Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 7 of 11. PageID #: 381




   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.



Dated: March 11, 2019                                /s/Anthony J. Majestro
                                                     Attorney for Plaintiff(s)
                                                     Anthony J. Majestro
                                                     J.C. Powell
                                                     James S. Nelson
                                                     Christina L. Smith
                                                     POWELL & MAJESTRO, PLLC
                                                     405 Capitol Street, Suite P-1200
                                                     Charleston, WV 25301
                                                     Tel.: 304-346-2889
                                                     Fax: 304-346-2895
                                                     amajestro@powellmajestro.com
                                                     jcpowell@powellmajestro.com
                                                     jnelson@powellmajestro.com
                                                     csmith@powellmajestro.com




                                                7
Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 8 of 11. PageID #: 382




                                       /s/J. Burton LeBlanc, IV
                                       Russell W. Budd
                                       J. Burton LeBlanc, IV
                                       Laura J. Baughman
                                       Christine C. Mansour
                                       BARON & BUDD, P.C.
                                       3102 Oak Lawn Avenue, Suite 1100
                                       Dallas, TX 75219
                                       Tel.: 214-521-3605
                                       Fax: 214-520-1181
                                       rbudd@baronbudd.com
                                       bleblanc@baronbudd.com
                                       lbaughman@baronbudd.com
                                       cmansour@baronbudd.com

                                       /s/Peter J. Mougey
                                       Peter J. Mougey
                                       Troy Rafferty
                                       Archie C. Lamb, Jr.
                                       Page A. Poerschke
                                       Laura S. Dunning
                                       Jeffrey Gaddy
                                       LEVIN, PAPANTONIO, THOMAS,
                                       MITCHELL, RAFFERTY &
                                       PROCTOR, P.A.
                                       316 S. Baylen Street, Suite 600
                                       Pensacola, FL 32502-5996
                                       Tel.: 850-435-7068
                                       Fax: 850-436-6068
                                       pmougey@levinlaw.com
                                       trafferty@levinlaw.com
                                       alamb@levinlaw.com
                                       ppoerschke@levinlaw.com
                                       ldunning@levinlaw.com
                                       jgaddy@levinlaw.com




                                   8
Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 9 of 11. PageID #: 383




                                       /s/ Paul T. Farrell, Jr.
                                       Paul T. Farrell, Jr.
                                       M. Bert Ketchum, III
                                       Greene, Ketchum, Farrell,
                                               Bailey & Tweel, LLP
                                       419 - 11th Street (25701)/ P.O. Box 2389
                                       Huntington, West Virginia 25724-2389
                                       Phone: 800.479.0053 or 304.525.9115
                                       Fax:     304.529.3284
                                       paul@greeneketchum.com
                                       bert@greeneketchum.com


                                       /s/James C. Peterson
                                       R. Edison Hill (WVSB No. 1734)
                                       James C. Peterson (WVSB No. 2880)
                                       Harry C. Deitzler (WVSB No. 981)
                                       Aaron L. Harrah (WVSB No. 9937)
                                       Sandra B. Harrah (WVSB No. 7130)
                                       Douglas A. Spencer (WVSB No. 9369)
                                       HILL, PETERSON, CARPER,
                                         BEE & DEITZLER, PLLC
                                       NorthGate Business Park
                                       500 Tracy Way
                                       Charleston, WV 25311
                                       Tel.: 304-345-5667
                                       Fax: 304-345-1519
                                       jcpeterson@hpcbd.com
                                       rehill@hpcbd.com
                                       HGDeitzler@hpcbd.com
                                       aaron@hpcbd.com
                                       sandra@hpcbd.com
                                       doug@hpcbd.com


                                       /s/Michael J. Fuller, Jr.
                                       Michael J. Fuller, Jr.
                                       Amy J. Quezon
                                       MCHUGH FULLER LAW GROUP,
                                       PLLC
                                       97 Elias Whiddon Rd.
                                       Hattiesburg, MS 39402
                                       Tel.: 601-261-2220
                                       Fax: 601-261-2481
                                       mike@mchughfuller.com
                                       amy@mchughfuller.com



                                   9
Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 10 of 11. PageID #: 384




                                   10
    Case: 1:17-op-45029-DAP Doc #: 28 Filed: 03/11/19 11 of 11. PageID #: 385




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                             11
